Citation Nr: 0943742	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran submitted additional pertinent 
evidence in support of his claims which have not been 
reviewed by the RO.  Neither the Veteran nor his 
representative has waived RO review of this evidence in the 
first instance.  Under these circumstances, the case must be 
returned to the RO/AMC for preliminary review and preparation 
of a supplemental statement of the case (SSOC) that considers 
the new evidence if the benefits sought are not granted on 
the record.  See 38 C.F.R. § 20.1304; Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003). 

The Board next notes that a probative medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board 
further notes that the probative value of a medical opinion 
is based upon many factors, such as the expertise of the 
examiner, whether the opinion is based upon sufficient and 
accurate facts or data, whether the opinion is the product of 
reliable principles and methods, and whether the examiner has 
applied the principles and methods reliably to the facts of 
the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008); Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran's service treatment records (STRs) clearly 
reflect trauma injury to the right testicle and treatment for 
right epididymitis.  The Veteran seeks service connection for 
residual disability related to the in-service injury, to 
include recurrent epididymitis, right spermatocele/hydrocele, 
right testicular pain, and erectile dysfunction.  Notably, no 
residual disability was identified at the time of his May 
1978 separation examination.

In pursuing this appeal, the Veteran has provided 
inconsistent statements regarding the onset of his current 
symptoms.  For example, in a December 2004 statement, the 
Veteran stated that he had not been treated for any of his 
current symptoms during service or within one year from 
service.  He testified to the opposite in December 2006.  In 
December 2006, the Veteran testified that his erectile 
dysfunction began in approximately 2001-02.  However, the 
Veteran informed a private examiner in 2009 that his erectile 
dysfunction problems began in service.  He somewhat 
contradictorily stated that his erectile dysfunction began 
prior to his prescriptive treatment for hypertension in 2003.  
Notably, a March 2002 VA clinical record reflects that the 
Veteran experienced sexual side effects from being prescribed 
hypertensive medications, and was later diagnosed with 
erectile dysfunction.

Against this factual background, the Board has opinions for 
and against these claims.  In opinions dated December 2008 
and February 2009, a VA examiner found that the Veteran did 
not manifest epididymitis or any residual disability related 
to the in-service injury.  This examiner attributed the 
Veteran's erectile dysfunction to hypertension and its 
treatment.  Notably, the Veteran had described erectile 
dysfunction "for approximately six years."  However, the 
examiner then stated that the Veteran's cystic mass in the 
right scrotum "could be" related to traumatic injury."  No 
rationale was provided for this statement.

In April 2009, a private gastroenterologist diagnosed the 
Veteran with chronic, recurrent right epididymitis.  The 
examiner did not explain the basis for this diagnosis, which 
is not reflected on a single occasion over the 30 year period 
following the Veteran's separation from service.  The 
examiner attributed the Veteran's erectile dysfunction, in 
part, to testicular pain and anxiety related to the in-
service injury.  Notably, this examiner relied upon the 
Veteran's report of being prescribed erectile dysfunction 
medications prior to being treated for hypertension.

In the June 2009 Informal Hearing Presentation, the Veteran's 
representative argued that VA failed to obtain the Veteran's 
treatment records from his employer at Pine Bluff's Arsenal, 
which was identified by the Veteran as containing treatment 
records for his claimed disabilities within the first 
postservice year.  

In response to a Board remand directive, the RO specifically 
requested the Veteran of the need for these records in an 
August 2007 letter.  The Veteran responded by identifying 
records from his current physician, and the RO obtained those 
records.

Given the factual contradictions and inadequately explained 
medical findings and opinions, the Board finds that there is 
insufficient evidence of record to decide these claims.  
First, the Veteran should again to be requested to provide 
authorization for VA to obtain any treatment records from 
Pine Bluffs Arsenal for the time period from 1979 to the 
present, to include a request for all medical records located 
at Reynolds Army Community Hospital and any employment 
examinations conducted by Pine Bluffs Arsenal.  Second, once 
all available records have been obtained, the Veteran should 
be examined by a genitourinary specialist to determine the 
nature, extent and etiology of any genitourinary disorder 
present which reconciles the conflicting medical findings and 
opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following medical records

a) any treatment records from Pine Bluffs 
Arsenal for the time period from 1979 to the 
present, to include a request for all medical 
records located at Reynolds Army Community 
Hospital and any employment examinations 
conducted by Pine Bluffs Arsenal; 

b) complete clinical records of treatment 
from Dr. J.T. of Jefferson Regional Medical 
Center since April 2009; and 

c) clinical records of treatment for 
genitourinary and gastrointestinal disability 
at the Little Rock, Arkansas VA Medical 
Center since August 2008.

If any of these entities have no record of such 
treatment, please associate written confirmation 
of this fact in the claims file.  The Veteran 
himself should attempt to obtain these records 
in order to expedite the appeal.

2.  Arrange for an examination by a 
genitourinary specialist (if available) to 
determine the nature, extent and etiology of any 
genitourinary disorder, to include epididymitis, 
erectile dysfunction or residuals of an injury 
to the testicles (including testicular pain and 
spermatocele/hydrocele) that may be present.  
The claims file must be made available to the 
examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any tests 
that are deemed necessary, the examiner is asked 
to opine whether it is at least as likely as not 
(50 percent or more likelihood) that any 
genitourinary disorder, to include epididymitis, 
erectile dysfunction or residuals of an injury 
to the testicles (including testicular pain and 
spermatocele/hydrocele) is causally related to 
the injury to the right testicle described in 
the Veteran's service treatment records.  In 
doing so, the examiner is requested to address 
the January 2007 private opinion, the VA 
examiner opinions in December 2008 and February 
2009, and the April 2009 private opinion.

The examiner is requested to provide a rationale 
for any opinion expressed, to include the basis 
for agreeing or disagreeing with any prior 
opinion expressed.  If the examiner finds it 
impossible to provide any part of the requested 
opinion without resort to pure speculation, he 
or she should so indicate and provide the reason 
why such an opinion would be speculative.

3.  Then, readjudicate the Veteran's claims for 
service connection for a gastrointestinal 
disorder, epididymitis and erectile dysfunction.  
In so doing, the RO should consider the 
Veteran's recent contentions regarding an ulcer, 
and all evidence associated with the claims 
folder since the last SSOC issued March 2009.  
If any part of this decision is adverse to the 
Veteran, he and his representative should be 
provided an SSOC.  A reasonable period of time 
for a response should be afforded.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

